Citation Nr: 0218656	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  94-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for status post 
injury and arthroscopy, with x-ray evidence of 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976 and from October 1980 to September 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the veteran's claim for 
a service-connected knee disorder, currently rated as 10 
percent disabling.
 
A hearing was held on February 6, 1996, in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.

In a May 2001 written statement, the veteran withdrew his 
claim for an increased rating for his service-connected 
duodenal ulcer disorder.  Having been withdrawn, the Board 
will not address it on appeal.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.

2.  The veteran's status post injury with arthroscopy of 
the right knee is shown to be productive of slight 
subluxation.

3.  The veteran's status post injury and arthroscopy of 
the right knee is manifested by limitation of motion with 
x-ray evidence of degenerative changes and pain on motion; 
any limitation of extension does not more nearly 
approximate limitation to 15 degrees than limitation to 10 
degrees, and the limitation of flexion does not more 
nearly approximate limitation to 30 degrees than 
limitation to 45 degrees.


CONCLUSIONS OF LAW

The criteria for a separate compensable (10 percent) 
evaluation for status post injury and arthroscopy of the 
right knee are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 
(2002).

An evaluation in excess of 10 percent for post-operative 
residuals of an ACL repair of the right knee, with x-ray 
evidence of degenerative changes and pain on motion, is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
June 1995  statement of the case, and the supplemental 
statements of the case, and a letter sent to the veteran 
in April 2001, which specifically addressed the contents 
of the VCAA in the context of the veteran's claims.  The 
RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
April 2001, the RO asked the veteran to identify records 
relevant to his claim.  The April 2001 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility 
of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2002), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-
connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

III.  Factual background

Service medical records reflect that the veteran 
complained of pain and swelling in the right knee after 
running in October 1985. He denied any previous injury to 
the knee.  On examination, there was decreased range of 
motion without effusion or swelling; negative Lachman's 
sign; positive crepitus; moderate tenderness 
infrapatellarly; negative McMurray's sign; negative drawer 
sign; negative instability; and mild pain on posterior 
compression with pressure on patella and flexion of quads.  
An x-ray was within normal limits.
 
In May 1986, the veteran complained of pain in his right 
knee, stating that he stepped on something while running 
and twisted his right knee.  On examination, there was no 
effusion or swelling; there was full range of extension, 
pain with 90 degrees flexion; positive McMurray's sign; 
questionable positive Lachman's sign; negative pivot 
shift; negative drawer sign; and increased pain on 
palpation along the medial collateral ligament.  
Assessments were rule out meniscal tear, medial collateral 
ligament strain, and probable medial meniscus tear.  An x-
ray report showed a "[r]ounded ossific density which may 
represent an intra-articular foreign body, an avulsed 
fragment, or a case of synovial osteochondromatosis." An 
arthroscopy was planned.
 
In July 1986, the veteran underwent an arthroscopy and the 
diagnosis after surgery was patella subluxation right 
knee.  In August 1986, approximately 30 days after 
arthroscopic surgery, the veteran still complained of 
persistent pain and weakness and feeling of "popping".  On 
examination, there was negative effusion, full range of 
motion, mild patellar tenderness with lateral tracking.  
The joint was stable. In October 1986, it was noted that 
the veteran was doing well with quad/hamstring 
rehabilitation except for persistent lateral pain with 
extension.
 
In November 1986, the veteran was seen for a follow-up for 
retropatellar knee pain of the right knee.  He complained 
of intermittent locking with active extension.  An x-ray 
showed a loose body at the anterior tibial plateau and 
another arthroscopy was planned. In January 1987, the 
second arthroscopy was performed for excision of the loose 
body and plica excision.  The diagnosis was loose body 
right knee with medial synovial plica.  In February 1987, 
the veteran was noted to be making good progress.
 
A January 1988 VA x-ray showed changes of mild 
osteoarthritis of the right knee involving the 
femorotibial and femoropatellar articulations.  On 
examination, the VA doctor noted no edema, tenderness, or 
erythema of the right knee.  Flexion was to 145 degrees.
 
On a September 1990 VA examination, the examiner noted 
flexion of the right knee to 90 degrees and extension to 3 
degrees.  There was no swelling or effusion.  There was 
slight crepitus on motion, no pain on pressure.  The 
patella was in good position and nontender.  McMurray's 
and drawer test were negative.  There was no wasting of 
the quadriceps, no circulatory disturbance.  The veteran 
was able to do a partial squat with difficulty.  He could 
stand on his heels and toes. He had difficulty standing on 
the right foot alone.  He was not wearing a brace or using 
a walking aid.  He walked slowly with a limp of the right 
leg.  The doctor diagnosed "[r]esidual of right knee 
injury, status postop[erative]."  A September 1990 VA x-
ray report reflected no evidence of fracture or acute 
dislocation.  No radiopaque foreign body was seen. No 
significant degenerative change was present.  The 
impression was "AP film slightly obliqued and no discrete 
abnormality appreciated.  Recommend clinical correlation."
 
VA outpatient records from September 1991 to October 1992 
reflected no complaints or treatment for any symptoms 
pertaining to a right knee disorder.
 
A May 1994 initial office evaluation by a private 
physician reflects complaints of bilateral knee pain, 
right more than left; pain with climbing up stairs; and 
pain with squatting.  The veteran reported a history of 
injury to his right knee in 1984 where he had to wear a 
brace.  The private examiner noted that this injury could 
have been a medial collateral ligament strain.  On 
physical examination, the veteran had full range of motion 
of both right and left knee into flexion and extension. On 
the right knee he had exquisite tenderness to palpation 
over the posterior medial jointline.  No pain with over 
the lateral jointline.  He had a lot of crepitus with 
range of motion. There was pain with direct axial loading 
from anterior to posterior on the patella with the knee 
extended fully.  Lachman's was negative.  There was pain 
with varus stressing and flexion extension.  X-rays of the 
right knee showed some spurs over the patella and mild 
changes of degenerative osteoarthritis on the patella; 
otherwise the x-rays were unremarkable.  The examiner's 
impression was patellofemoral pain versus medial meniscus 
tear.  The doctor noted that it was medically necessary 
that the veteran obtain a patellar stabilizing brace and a 
prescription was given for this brace.  The doctor 
recommended an MRI scan of the right knee.
 
A June 1994 notation by the private physician reflects 
that a report of an MRI showed patella chondromalacia with 
high grainy changes along the medial facet with patella 
component arthritis with prominent scarring.  The report 
also showed some chondromalacia of the lateral femoral 
condyle.  The doctor expressed his opinion that the 
veteran would benefit from arthroscopic surgery to relieve 
him from the daily pain he had.  The doctor noted, "[h]e 
will still have some problems with squatting and climbing 
stairs because of pain and the degeneration but at least 
his daily pain and discomfort should resolve with 
surgery."
 
On a July 1994 VA examination of the knees, the examiner 
noted no deformities, soft tissue swelling, or increased 
heat.  Knee extension was 0 degrees bilaterally.  Knee 
flexion was 130 degrees on the right and 140 degrees on 
the left.  The veteran had difficulty squatting.  He 
walked with a relatively normal gait.  The patellar 
grinding test was positive on the right. In performing 
this movement, he made some facial expressions of pain 
when the knee was being examined.  There was no laxity of 
the cruciate or collateral ligaments of either knee.  
McMurray's sign was negative.  The circumferences of the 
calves, thighs, and knees were equal bilaterally. There 
was some tenderness elicited on palpating the medial 
aspect of the right knee.  The doctor's diagnosis was 
post-traumatic chondromalacia patella of the right knee 
and associated chondromalacia of the medial tibial plateau 
of the same joint.
 
A July 1994 VA x-ray report of the right knee reflected 
some bony spurring of the lateral tibial spine. There was 
noted to be some medial joint space narrowing of the 
femoral tibial joint. There was mild medial subluxation of 
the femur. On the lateral projection there was some 
narrowing of the patellofemoral joint space with posterior 
bony spurring in the superior and inferior portions of the 
patella. There was no joint effusion noted and no 
fractures identified. The impression was mild degenerative 
joint disease of the right knee.

In February 1996, the veteran appeared before the 
undersigned at the RO.  He testified that an increased 
rating was warranted for his right knee disorder.  

VA medical records from 1996 to the present generally 
indicate that the veteran was treated for his right knee 
disorder, although for the most part these records relate 
to a number of other disorders unrelated to the issue on 
appeal.  

According to a February 2002 QTC examination report, 
requested by VA, the veteran was diagnosed with right knee 
arthritis due to trauma, and status post arthroscopy.  
Physical examination revealed that the veteran did not 
require a device for ambulation.  His posture and gait 
were normal, but he did have limited function of prolonged 
walking and standing.  The examiner noted that the 
appearance of the knee joint was within normal limits 
bilaterally.  The range of motion of the service-connected 
right knee was flexion to 110 with pain at 110 degrees, 
and extension to zero degrees with no pain.  The Drawer 
test and McMurray's test were within normal limits 
bilaterally.  The examiner diagnosed right knee arthritis 
due to trauma, status post arthroscopy with no change.  
Regarding the effects of these conditions on the veteran's 
occupation and activity, prolonged walking, standing, 
running, stooping, and squatting was difficult.  Frequent 
climbing of steps at the same time was difficult.  The 
examiner reported that the veteran worked full time as an 
electrician.

IV.  Increased rating for right knee instability and 
subluxation

Historically, service connection was initially granted for 
post-operative residuals of arthroscopic surgery of the 
right knee in a January 1988 RO rating decision.  The RO 
originally assigned a 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subsequently the 
RO denied a rating in excess of 10 percent and the veteran 
appealed the decision.

Under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight recurrent subluxation, or slight 
lateral instability.  A 20 percent rating is for 
application where there is moderate recurrent subluxation 
or instability.

This case has been on appeal since 1993.  The Board last 
remanded the case in 1996.  During the pendency of the 
claim, the veteran has consistently maintained that he has 
experienced right knee instability.  He testified before 
the undersigned that he had fallen on several occasions on 
account of his right knee giving out on him.

Subluxation was shown on examination in 1986 following an 
arthroscopy.  In 1994, an examiner prescribed a 
stabilizing brace, and in 1995, subluxation of the femur 
was noted.  The medical evidence indicates that the 
veteran may have fallen on account of his right knee.  It 
also shows that he continues to experience ligament 
problems that may need additional surgical repair.  The 
Board finds that the veteran has experienced subluxation 
and that a brace has been prescribed for instability.  As 
a result, a 10 percent rating pursuant to Diagnostic Code 
5257 is warranted.  

The Board finds that a rating in excess of 10 percent 
under Diagnostic Code 5257 is not warranted because the 
evidence of record fails to more nearly approximate 
moderate recurrent subluxation or instability.  As noted 
above, a QTC examiner noted in a February 2002 examination 
report that the veteran's the Drawer test and McMurray's 
test were within normal limits bilaterally.  Therefore, 
instability or subluxation to a moderate degree is not 
shown.  Accordingly, a rating in excess of 10 percent 
pursuant to Diagnostic Code 5257 is not warranted.

V.  Increased rating for traumatic arthritis of the right 
knee 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, rather than added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups and a 20 percent rating may be assigned 
for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 
percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees 
or a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, 
a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited 
to 20 degrees, a 40 percent evaluation if extension is 
limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In determining the degree of limitation of motion, 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, and/ or incoordination, and 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  The Board does recognize that 38 C.F.R. 
§§ 4.40 and 4.45 are relevant in determining whether there 
is lost range of motion.  With respect to 38 C.F.R. §§ 
4.40 and 4.45, VA's Office of General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003, which provides for 
the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that 
when a knee disorder is rated under Diagnostic Code 5257 
based upon instability of the knee, the veteran may also 
be entitled to a separate rating for arthritis if the 
veteran has limitation of motion which at least meets the 
criteria for a zero percent rating under Diagnostic Code 
5260 (flexion limited to 60 degrees or less) or Diagnostic 
Code 5261 (extension limited to 5 degrees or more).

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. § 
4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).

The Board has considered whether a higher evaluation is 
warranted for the right knee based on motion limitation.  
The competent medical evidence, however, does not show 
limitation of motion that more nearly approximates the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation.  The examination evidence outlined 
above consistently shows flexion to greater than 60 
degrees and extension limited to less than five degrees.  
Moreover, the examination evidence indicates there is no 
evidence of fatigability, weakness, or incoordination 
indicative of further functional impairment in the form of 
additional motion limitation of the right knee.  Based on 
the above, no higher rating is warranted based on motion 
limitation of the right knee.

Governing regulations dictate that an emphasis be placed 
upon the limitation of activity imposed by each disability 
in reaching an overall rating.  See 38 C.F.R. § 4.1.  
Furthermore, the Board has a special obligation to provide 
a statement of reasons or bases pertaining to the 
provisions of 38 C.F.R. § 4.40 in rating cases involving 
pain. 

Based upon these findings and the legal considerations 
outlined above, it is the opinion of the Board that the 
veteran's pain related to right knee arthritis is not of 
such significance as to be analogous to additional 
functional limitation of motion.  Therefore, a rating in 
excess of 10 percent for functional limitation due to pain 
under the provisions of Diagnostic Code 5003 (or 5010) is 
not warranted.  Thus, the Board holds that the functional 
right knee impairment caused by arthritis more nearly 
approximates a 10 percent disability rating under 
Diagnostic Codes 5003, 5260, 5261.

It is the judgment of the Board that a higher disability 
rating for functional limitation due to pain caused by 
right knee arthritis is not warranted in the absence of 
more severe symptomatology.

Again, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the 
veteran.  However, the Board finds no basis upon which to 
assign higher or additional disability evaluations for the 
veteran's right knee.

In arriving at the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As the preponderance of the evidence is against 
any further increase or separate rating assignment for the 
veteran's right knee, based either on limitation of motion 
or on subluxation or instability, that doctrine is not 
further applicable in the instant appeal. 

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, since Diagnostic Codes 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Based on a review of the 
evidence of record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 10 
percent for the veteran's right knee disability under 
Diagnostic Codes 5257, 5260, and 5261.

VI.  Conclusion

The Board has considered the veteran's contentions of 
record, but finds that this favorable lay evidence is 
outweighed by the expert medical evidence discussed above.  
It is also important to note that where the determinative 
issue involves a medical opinion, competent medical 
evidence is required.  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As lay people untrained in the 
fields of medicine, the veteran is not considered a 
medical expert under the law.  Therefore, they are not 
competent to render medical opinions.  The Board had taken 
the veteran's complaints and descriptions of his right 
knee symptoms into account, but finds that his contention 
that increased severity of his post-operative residuals of 
the right knee is warranted, is outweighed by the 
objective medical evidence, which shows that the criteria 
for higher rating than those currently assigned are not 
met.

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1) (2002).  However, the basis for an 
extra-schedular evaluation for the service-connected 
status post injury and arthroscopy of the right knee has 
not been shown.  The record does not demonstrate periods 
of hospitalization or a marked interference with 
employment due to the right knee, and the rating schedule 
provide higher ratings adequate to evaluate the right knee 
disorder.

Because the preponderance of the evidence is against 
ratings in excess of 10 percent for the post-operative 
residuals of a medial meniscectomy of the right knee, 
based on instability or subluxation and on limitation of 
motion, the benefit of the doubt doctrine is not for 
application in this regard.  38 C.F.R. § 3.102 (2002).


ORDER

Subject to the law and regulations governing the payment 
of monetary benefits, a separate 10 percent rating for 
subluxation/instability of the right knee is granted.

Entitlement to an increased rating for status post injury 
and arthroscopy of the right knee, with x-ray evidence of 
degenerative joint disease, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

